 

CONFIDENTIAL

 

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT

 

AMONG

 

MS. WERAYA LIMPASUTHUM

 

MS. KANITTHA THARANUT

 

DSWISS (HK) LIMITED

 

AND

 

DS ASIA CO., LTD

 

JUNE 27, 2016

 

 

 

 

SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT

 

This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered
into in Thailand as of JUNE 27, 2016 by and among the following Parties:

 

(1) MS. WERAYA LIMPASUTHUM

 

ADDRESS: [Redacted]

 

IDENTITY CARD NUMBER: [Redacted]

 

(2) MS. KANITTHA THARANUT

 

ADDRESS: [Redacted]

 

IDENTITY CARD NUMBER: [Redacted]

 

(3) DSWISS (HK) LIMITED. (“DSHK”)

 

REGISTERED ADDRESS: Rm 405, 4/F Energy Plaza, Tsim Sha Tsui East, Kowloon, Hong
Kong

 

(4) DS ASIA CO., LTD. (“DSAC”)

 

REGISTERED ADDRESS: 268/24 Soi Tao Pun Junction, Pracharat Rd., Bangsue, Bangkok
10800 Thailand

 

(The above parties shall hereinafter be individually referred to as a “PARTY”
and collectively, “PARTIES”. Ms. Weraya Limpasuthum and Kanittha Tharanut shall
hereinafter be individually referred to as a “SHAREHOLDER” and collectively,
“SHAREHOLDERS”.)

 

WHEREAS:

 

1. As of the date of this Agreement, Ms. Weraya Limpasuthum, Ms. Kanittha
Tharanut and DSHK are the enrolled Shareholders of DSAC, legally holding all the
equity in DSAC, of which DSHK holding 49% interest, Ms. Weraya Limpasuthum
holding 41% and Ms. Kanittha Tharanut holding 10%.

 

2. The Shareholders intends to severally entrust the individual designated by
DSHK with the exercises of their voting rights in DSAC while DSHK is willing to
designate such an individual.

 

The Parties hereby have reached the following agreement upon friendly
consultations:

 

ARTICLE 1 VOTING RIGHTS ENTRUSTMENT

 

1.1 The Shareholders hereby irrevocably undertake to sign the Entrustment Letter
after execution of the Agreement to entrust the personnel designated by DSHK
(“TRUSTEES”) then to exercise the following rights enjoyed by them as
Shareholders of DSAC in accordance with the then effective articles of
association of DSAC (collectively, the “ENTRUSTED RIGHTS”):

 

(1) Proposing to convene and attending Shareholders’ meetings of DSAC as proxy
of the Shareholders according to the articles of association of DSAC;

 

(2) Exercising voting rights as proxy of the Shareholders, on issues discussed
and resolved by the Shareholders’ meeting of DSAC, including but not limited to
the appointment and election for the directors, general manager and other senior
management personnel of DSAC.

 

1

 

 

The above authorization and entrustment is granted subject to the status of
trustees as Thai citizens and the approval by DSHK. Upon and only upon written
notice of dismissing and replacing Trustee(s) given by DSHK to the Shareholders,
the Shareholders shall promptly entrust another Thai citizen then designated by
DSHK to exercise the above Entrusted Rights, and once new entrustment is made,
the original entrustment shall be replaced; the Shareholders shall not cancel
the authorization and entrustment of the Trustee(s) otherwise.

 

1.2 The Trustees shall perform the entrusted obligation within the scope of
entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees’ exercise of the foregoing Entrusted Rights.

 

1.3 The Shareholders hereby acknowledge that the Trustees are not required to
seek advice from the Shareholders prior to their respective exercise of the
foregoing Entrusted Rights. However, the Trustees shall inform the Shareholders
in a timely manner of any resolution or proposal on convening interim
Shareholders’ meeting after such resolution or proposal is made.

 

ARTICLE 2 RIGHT TO INFORMATION

 

2.1 For the purpose of exercising the Entrusted Rights under this Agreement, the
Trustees are entitled to know the information with regard to DSAC’s operation,
business, clients, finance, staff, etc., and shall have access to relevant
materials of DSAC. DSAC shall adequately cooperate with the Trustees in this
regard.

 

ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS

 

3.1 The Shareholders will provide adequate assistance to the exercise of the
Entrusted Rights by the Trustees, including execution of the resolutions of the
Shareholders’ meeting of DSAC or other pertinent legal documents made by the
Trustee when necessary (e.g., when it is necessary for examination and approval
of or registration or filing with governmental departments).

 

3.2 If at any time during the term of this Agreement, the entrustment or
exercise of the Entrusted Rights under this Agreement is unenforceable for any
reason except for default of any Shareholders or DSAC, the Parties shall
immediately seek a most similar substitute for the unenforceable provision and,
if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.

 

ARTICLE 4 EXEMPTION AND COMPENSATION

 

4.1 The Parties acknowledge that DSHK shall not be requested to be liable for or
compensate (monetary or otherwise) other Parties or any third party due to
exercise of Entrusted Rights by the Trustees designated by DSHK under this
Agreement.

 

4.2 DSAC and the Shareholders agree to compensate DSHK for and hold it harmless
against all losses incurred or likely to be incurred by it due to exercise of
the Entrusted Rights by the Trustees designated by DSHK, including without
limitation any loss resulting from any litigation, demand arbitration or claim
initiated or raised by any third party against it or from administrative
investigation or penalty of governmental authorities.

 

However, the Shareholders and DSAC will not compensate for losses incurred due
to wilful misconduct or gross negligence of DSHK.

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

 

5.1 Each of the Shareholders hereby severally and jointly represents and
warrants that:

 

5.1.1 Each of the Shareholders is a Thai citizen with full capacity and with
full and independent legal status and legal capacity to execute, deliver and
perform this Agreement, and may act independently as a subject of actions.

 

2

 

 

5.1.2 Each of the Shareholders has full right and authorization to execute and
deliver this Agreement and other documents that are related to the transaction
referred to herein and to be executed by them. They have full right and
authorization with respect to consummate the transaction referred to herein.

 

5.1.3 This Agreement shall be executed and delivered by the Shareholders
lawfully and properly. This Agreement constitutes the legal and binding
obligations on them and is enforceable on them in accordance with its terms and
conditions hereof

 

5.1.4 The Shareholders are enrolled and legal Shareholders of DSAC as of the
effective date of this Agreement, and except the rights created by this
Agreement, the Call Option Agreement entered into by DSHK, DSAC and them on JUNE
27 ,2016 (the “CALL OPTION AGREEMENT”), as well as the Equity Pledge Agreement
entered into by DSHK and DSAC and them on JUNE 27, 2016 (the “EQUITY PLEDGE
AGREEMENT”), there exists no third party right on the Entrusted Rights. Pursuant
to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights in accordance with the then effective articles of association
of DSAC.

 

5.1.5 Considering the fact that according to Equity Pledge Agreement,
considering the fact that Shareholders will set aside all the equity interest
held thereby in relevant DSAC as security to secure the performance by them of
their obligations under the Call Option Agreement entered into between them and
DSHK as of JUNE 27 ,2016, Shareholders undertakes to make full and due
performance of the obligations under Call Option Agreement during the valid term
of this Agreement, and they will not be in conflict with any stipulation under
Call Option Agreement, which are likely to have impact on the exercise of the
Entrusted Rights the Trustees under this Agreement.

 

5.1.6 Considering the facts that the DSAC entered into the Management Services
Agreement (the “SERVICE AGREEMENT”) on JUNE 27,2016 with DSHK, the Call Option
Agreement with DSHK and the Shareholders on JUNE 27, 2016, and that the
Shareholders of DSAC will set aside all equity interest held thereby in DSAC as
security to secure the performance of the contractual obligations under the
above two agreements by DSAC, the Shareholders undertakes to, during the valid
term of this Agreement, procure the full and due performance of DSAC of any and
all its obligations under the Service Agreement, the Call Option Agreement, and
warrants that no adverse impact on the exercise of the Entrusted Rights
hereunder by the Trustees will be incurred due to the breach of the Management
Services Agreement, Call Option Agreement by DSAC.

 

5.2 DSHK (excluding the person designated by it) hereby represents and warrants
that:

 

5.2.1 it is a company with limited liability properly registered and legally
existing under the laws of Hong Kong, with an independent corporate legal person
status, and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may act independently as a
subject of actions; and

 

5.2.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

 

5.3 DSAC hereby represents and warrants that:

 

5.3.1 it is a company with limited liability properly registered and legally
existing under laws of Thailand, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and

 

5.3.2 it has the full corporate power and authority to execute and deliver this
Agreement and all the other documents to be entered into by it in relation to
the transaction contemplated hereunder, and has the full power and authority to
consummate such transaction.

 

3

 

 

5.3.3 the Shareholders are enrolled Shareholders as of the effective date of
this Agreement, legally holding the equity interest in it. Except rights created
by this Agreement, the Equity Pledge Agreement and the Call Option Agreement,
there exists no third party right on the Entrusted Rights. Pursuant to this
Agreement, the Trustees may fully and sufficiently exercise the Entrusted Rights
in accordance with the then effective articles of association of DSAC.

 

5.3.4 Considering the fact that the Shareholders of DSAC will set aside all the
equity interest held thereby in DSAC as security to secure the performance of
the contractual obligations by DSAC under the Management Services Agreement, the
Call Option Agreement, DSAC undertakes to, during the valid term of this
Agreement, make full and due performance of any and all obligations under the
Management Services Agreement, the Call Option Agreement, and warrants that no
adverse impact on the exercise of the Entrusted Rights hereunder by the Trustees
will be incurred due to the breach of the Management Services Agreement, the
Call Option Agreement by DSAC.

 

ARTICLE 6 TERM OF AGREEMENT

 

6.1 This Agreement takes effect from the date of due execution of all the
Parties hereto, with the valid term of ten (10) years, unless terminated in
advance by written agreement of all the Parties or according to Article 8.1 of
this Agreement. This Agreement shall automatically renew for another one (1)
year when the term (whether original or extended, if applicable) of this
Agreement is due, unless DSHK gives a thirty (30) days notice in writing to the
other Parties of the cancellation of such renewal.

 

6.2 In case that the Shareholders transfers all of the equity interest held by
it in DSAC with prior consent of DSHK, such Shareholders shall no longer be a
Party to this Agreement whilst the obligations and commitments of the other
Parties under this Agreement shall not be adversely affected thereby.

 

ARTICLE 7 NOTICE

 

7.1 Any notice, request, demand and other correspondences made as required by or
in accordance with this Agreement shall be made in writing and delivered to the
relevant Party.

 

7.2 The abovementioned notice or other correspondences shall be deemed to have
been delivered when (i) it is transmitted if transmitted by facsimile or telex,
or (ii) it is delivered if delivered in person, or (iii) when five (5) days have
elapsed after posting the same if posted by mail.

 

ARTICLE 8 DEFAULT LIABILITY

 

8.1 The Parties agree and confirm that, if any of the Parties (the “DEFAULTING
PARTY”) breaches substantially any of the provisions herein or fails
substantially to perform any of the obligations hereunder, such a breach or
failure shall constitute a default under this Agreement (a “DEFAULT”). In such
event any of the other Parties without default (a “NON-DEFAULTING PARTY”) who
incurs losses arising from such a Default shall have the right to require the
Defaulting Party to rectify such Default or take remedial measures within a
reasonable period. If the Defaulting Party fails to rectify such Default or take
remedial measures within such reasonable period or within ten (10) days of a
Non-defaulting Party’s notifying the Defaulting Party in writing and requiring
it to rectify the Default, then the relevant Non-defaulting Party shall be
entitled to choose at its discretion to (1) terminate this Agreement and require
the Defaulting Party to indemnify all damages, or (2) require specific
performance by the Defaulting Party of this Agreement and indemnification
against all damages.

 

8.2 Without limiting the generality of Article 8.1 above, any breach by any
Shareholders of the Call Option Agreement or Equity Pledge Agreement shall be
deemed as having constituted the breach by such Shareholders of this Agreement;
any breach by DSAC of the Management Services Agreement or Call Option Agreement
shall be deemed as having constituted the breach by DSAC of this Agreement.

 

8.3 The Parties agree and confirm, the Shareholders or DSAC shall not request
the termination of this Agreement for whatsoever reason and under whatsoever
circumstance, except otherwise stipulated by laws or this Agreement.

 

4

 

 

8.4 Notwithstanding any other provisions herein, the validity of this Article
shall not be affected by the suspension or termination of this Agreement.

 

ARTICLE 9 MISCELLANEOUS

 

9.1 This Agreement shall be prepared in English language.

 

9.2 The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by laws of the Thailand.

 

9.3 Any disputes arising from and in connection with this Agreement shall be
settled through consultations among the Parties involved, and if the Parties
involved fail to reach an agreement regarding such a dispute within thirty (30)
days of its occurrence, such dispute shall be submitted to Thailand Arbitration
Center for arbitration in Bangkok accordance with the arbitration rules of such
commission, and the arbitration award shall be final and binding on all the
Parties involved.

 

9.4 Any rights, powers and remedies empowered to any Party by any provisions
herein shall not preclude any other rights, powers and remedies enjoyed by such
Party in accordance with laws and other provisions under this Agreement, and a
Party’s exercise of any of its rights, powers and remedies shall not preclude
its exercise of other rights, powers and remedies of it.

 

9.5 Any failure or delay by a Party in exercising any of its rights, powers and
remedies hereunder or in accordance with laws (the “PARTY’S RIGHTS”) shall not
lead to a waiver of such rights, and the waiver of any single or partial
exercise of the Party’s Rights shall not preclude such Party from exercising
such rights in any other way or exercising the remaining part of the Party’s
Rights.

 

9.6 The titles of the Articles contained herein are for reference only, and in
no circumstances shall such titles be used for or affect the interpretation of
the provisions

 

9.7 Each provision contained herein shall be severable and independent from each
of other provisions. If at any time any one or more articles herein become
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions herein shall not be affected thereby.

 

9.8 Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.

 

9.9 Any amendments or supplements to this Agreement shall be made in writing and
shall take effect only when properly signed by the Parties to this Agreement.

 

9.10 In respect of the Shareholders and DSAC, they shall not assign any of their
rights and/or transfer any of their obligations hereunder to any third parties
without prior written consent from DSHK; DSHK shall have the right to assign any
of its rights and/or transfer any of its obligations hereunder to any third
parties designated by it after giving notice to the Shareholders.

 

9.11 This Agreement shall be binding on the legal successors of the Parties.

 

[The remainder of this page is left blank]

 

5

 

 

IN WITNESS HEREOF, the Parties have caused this Shareholders’ Voting Rights
Proxy Agreement to be executed in Thailand as of the date first herein above
mentioned.

 

Weraya Limpasuthum (Shareholder of DS ASIA CO., LTD)         Signature by: /s/
Weraya Limpasuthum         Kanittha Tharanut (Shareholder of DS ASIA CO., LTD)  
      Signature by: /s/ Kanittha Tharanut  

 

For and on behalf of

DSWISS (HK) LIMITED (Company chop)

 

Signature by: /s/ Leong Ming Chia   Name: Leong Ming Chia   Position: Authorized
Representative  

 

For and on behalf of

DS ASIA CO., LTD (Company chop)

 

Signed by: /s/ Weraya Limpasuthum   Name: Weraya Limpasuthum   Position:
Authorized Representative  

 

6

 

 

 

